Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 79 is rejected for the recitation of “one or more inorganic particulate material” in lines 3-4. In line 2 of claim 79, the claim details that the inorganic particulate material is calcium carbonate and/or kaolin therefore claim 79 sets forth a narrow recitation followed by a broader recitation. For clarity, it is recommended that the recitation of “one or more inorganic particulate material” in lines 3-4 is changed to “calcium carbonate and/or kaolin” for clarity. 
Claim 79 is also rejected for the recitation of “extruding the microfibrillated cellulose from step (1) through an extruder.” in line 13. The claim sets forth that microfibrillated cellulose is combined with calcium carbonate and/or kaolin and therefore the microfibrillated cellulose is not extruded alone. For clarity, it is recommended that the claim reads “extruding the microfibrillated cellulose and the calcium carbonate and/or kaolin from step (1) through an extruder.”
Claim 79 is rejected for the recitation of “attenuating the extruded microfibrillated cellulose with an attenuating gas;” in line 14. The claim sets forth that microfibrillated cellulose is combined with calcium carbonate and/or kaolin and therefore the microfibrillated cellulose is not attenuated alone. For clarity, it is recommended that the claim reads “attenuating the extruded microfibrillated cellulose and the calcium carbonate and/or kaolin with an attenuating gas;”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Shawn Mckinnon/Examiner, Art Unit 1789